Citation Nr: 0701052	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability , to include as being secondary to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1972 to July 31, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2004.  A statement of the case was issued in April 
2004, and a substantive appeal was received in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends asbestos exposure due to painting and 
scraping paint while serving aboard a ship in service.  With 
regard to arguments raised as to asbestos exposure, the Board 
notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under these guidelines.  
Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

In its January 2004 rating decision, the RO denied the 
veteran's claim noting that there is no verified in-service 
exposure to asbestos, and there is no diagnosis of asbestosis 
or a condition caused by asbestos exposure.  The RO conceded 
exposure, however, when it noted that the veteran's DD 214 
indicated that the veteran's primary specialty in the Navy 
was that of a Boatswain's Mate, which the VA determined had 
minimal risk of exposure to asbestos.  A March 1973 report of 
enlisted performance evaluation indicated that one of the 
veteran's assigned tasks was to paint.  A June 1973 service 
medical record showed that the veteran had a history of using 
an electronic paint scrapper without safety glasses.  Also of 
record is a March 2002 VA radiologic examination report 
showing a left upper lobe pulmonary nodule and questionable 
left lower lobe pulmonary nodule.  It was later noted that 
the nodules were stable in size and appearance.  An 
additional smaller focal modular density was at the left 
upper hilum and was also stable in appearance.  The examiner 
indicated that findings/impressions were most consistent with 
granulomata and no new pulmonary nodule was seen.  It was 
also noted that the veteran was a smoker.  Under the 
circumstances, the Board believes that a VA examination is 
necessary to determine the nature, extent and etiology of any 
respiratory disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (2006).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his service connection claim, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and/or an effective date for the disability 
on appeal.  Since the appeal is being remanded for other 
reasons outlined above, it is appropriate to also direct that 
the RO furnish proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) to comply with the Court's holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and/or 
effective dates for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After completion of the above, the 
veteran should be afforded an appropriate 
examination to determine the nature, 
extent and etiology of any respiratory 
disability found on examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.

After examining the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
was at least as likely as not (a 50% or 
higher degree of probability) related to 
the veteran's service, including asbestos 
exposure in service.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


